Fuller, J.
Plaintiff, an honorably discharged Union *337veteran, brought this action against the commandant and commissioners of the South Dakota Soldiers’ Home to recover damages arising from a grievance stated in his complaint as follows: “That the said defendants, on the 24th day of May, 1900, without cause, wickedly and maliciously, with intention to injure this plaintiff, issued an order dishonorably discharging this plaintiff from said South Dakota Soldiers’ Home, and did wickedly and maliciously, by force and threats, and against plaintiff’s will, and by violence, remove the said plaintiff from the said Soldiers’ Home, thereby depriving him, the said plaintiff, from further enjoying the privileges, immunities, and benefits which he was and is entitled to as a member of said home, and so continue still to deprive said plaintiff from his membership in said home, contrary to his will, and without his consent.” As declared by the Legislature, the object of the institution is to provide a home and subsistence for disabled soldiers, such as plaintiff, and its general supervision and government is vested in a board of five commissioners, having power to a opt rules and appoint a commandant to serve during their pleasure. Being thus-given authority to exercise judgment and discretion in the performance of duties imposed by statute, it was held at the trial that the defendants are not personally liable for damages resulting from any of their official acts. Consistent with such a view, and on the ground that the facts stated in the complaint do not constitute a cause of action, the trial court, after rejecting all evidence offered on the part of the plaintiff, directed a verdict in favor of defendants. and this appeal is from an order overruling a motion for a new trial.
In the absence of any evidence, and for the purposes of *338this appeal, it must be assumed that respondents maliciously, wickedly, and with the intention to injure appellant, wrongfully removed him fromthehomeby meansof a dishonorable discharge and the use of threats, force, and violence, to his damage in the sum for which judgment is demanded. It is not given to the courts to make such officers answer in damages on account of honest acts necessarily intrusted to their discretion by the Legislature, and public policy demands that they be protected from the consequences of erroneous judgment, although injury to -an individual is thereby occasioned. The presumption being that all public officers act in the utmost good faith, the question is not whether the treatment of which appellant complains was right or wrong, but whether his dishonorable discharge and exclusion from the home was maliciously affected. If the respondents acted wantonly, and with the intent to injure appellant, rather than to honestly discharge a public duty, this action for damages is clearly maintainable. The rule sustained by the greater weight of well-reasoned authority is to the effect that public officers intrusted by law with the exercise of judgment and discretion are liable to a person injured as the result of their acts only when such acts are prompted by malice or corruption. Yealy et al v. Fink, 43 Pa. 212, 82 Am. Dec. 556; Hannon v. Grizzard, 96 N. C. 293, 2 S. E. 600; Parkinson v. Parker, 48 Iowa, 667; McOsker v. Burrell, 55 Ind. 425; McCormick v. Burt et al., 95 Ill. 263, 35 Am. Rep. 163; Green v. Swift, 47 Cal. 536; Pike v. Megoun et al., 44 Mo. 491; Bailey v. Berkey (C. C ) 81 Fed. 737; Waldron v. Berry, 51 N. H. 136; Lee v. Huff, 61 Ark. 494, 33 S. W. 846; 23 Am & Eng. Ency. of Law (2d Ed.) 375. Although the object attained in this instance.was clearly within the exercise of warranted discretion, *339the alleged means and motives which produced it are not entitled to judicial sanction, nor the immunity afforded public officers from responding in damages to persons injured by their authorized acts. While members of the home are subject to all regulations deemed essential to good discipline, and may be dishonorably discharged for refractory or unbecoming conduct, they are not without a remedy in the nature of an action for damages against managing officers when injured by their willfully corrupt or malicious acts. The order appealed from is reversed, and the case remanded for further proceedings.
Haney, P. J., dissenting.